United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1220
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the District
                                         * of Nebraska.
Timothy W. Washington,                   *
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: May 16, 2006
                                  Filed: August 1, 2006
                                   ___________

Before MURPHY, JOHN R. GIBSON, and BENTON, Circuit Judges.
                           ___________

JOHN R. GIBSON, Circuit Judge.

       Timothy Washington entered a conditional guilty plea to being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g), and the district court
sentenced him to 21 months' imprisonment followed by 3 years of supervised release.
He appeals from the district court's order denying his motion to suppress evidence
obtained after police officers stopped the vehicle he was riding in for having a cracked
windshield. The government concedes that having a cracked windshield does not
violate Nebraska law, and Washington argues that the investigating officer therefore
did not have reasonable suspicion or probable cause to stop the vehicle. We reverse
the district court's order and vacate Washington's plea and sentence.
                                            I.

       On March 2, 2005, Officer Scott Antoniak was conducting traffic patrol with
another officer in Omaha, Nebraska. He noticed that a 1993 Buick Regal in front of
them had a horizontal crack in the windshield that "went all the way across the
windshield at about eye level with little spider veins that come off the main crack."
The officers decided to stop the car on the basis of the "vision obstruction" caused by
the crack. They ran a data check on the driver, Kevin Wynn, which revealed that his
license was suspended, so the officers handcuffed him and escorted the passenger,
Washington, out of the car. Antoniak searched the car and discovered a loaded .22
caliber revolver under the passenger seat. Antoniak said that when he began to
question Wynn about the gun, Washington blurted out, "[I]t's mine and I carry it for
protection."

       Washington was subsequently indicted for being a felon in possession of a
firearm. He moved to suppress both the firearm and his statement, arguing that they
were the fruit of an unconstitutional traffic stop, as no state statute or local ordinance
prohibited driving with a cracked windshield. At the suppression hearing, Officer
Antoniak testified to the above facts and stated that in his three and a half years as a
police officer he had stopped some 100 cars for having cracked windshields. He
explained that when he made such stops, he would issue a citation for "vision
obstruction" and agreed that in this case the cracked windshield was the only basis he
had for stopping the Buick.

      In its brief to the magistrate judge, the government conceded that Officer
Antoniak made a mistake of law in believing that a cracked windshield violated the
vision obstruction statute, Neb. Rev. Stat. § 60-6,256. That section is entitled
"Objects placed or hung to obstruct or interfere with view of operator; unlawful;
penalty" and states:



                                           -2-
      It shall be unlawful for any person to operate a motor vehicle with any
      object placed or hung in or upon such vehicle, except required or
      permitted equipment of the vehicle, in such a manner as to obstruct or
      interfere with the view of the operator through the windshield or to
      prevent the operator from having a clear and full view of the road and
      condition of traffic behind such vehicle.

Neb. Rev. Stat. § 60-6,256 (2005). The government acknowledged that no other
provision of Nebraska law prohibits driving with a cracked windshield.

       The magistrate judge concluded that although Officer Antoniak was mistaken
in believing that cracked windshields violated Nebraska traffic law, his mistake of law
was objectively reasonable given his training and past experience and "It is further
reasonable to believe it would be a violation of traffic laws to operate a motor vehicle
with a vision obstruction, be it a cracked windshield or a totally obliterated
windshield." The district court adopted the report and recommendation of the
magistrate judge in its entirety and denied Washington's motion to suppress. The
court found that Antoniak misunderstood the Nebraska motor vehicle statutes but that
the misunderstanding was reasonable in light of the vision obstruction statute, Neb.
Rev. Stat. § 60-6,256, as well as the view to rear statute, Neb. Rev. Stat. § 60-6,254.

                                            II.

       We review the district court's findings of fact for clear error and its legal
conclusions about probable cause and reasonable suspicion de novo. Ornelas v.
United States, 517 U.S. 690, 699 (1996). Under the Fourth Amendment, a traffic stop
is reasonable if it is supported by either probable cause or an articulable and
reasonable suspicion that a traffic violation has occurred. United States v. Smart, 393
F.3d 767, 770 (8th Cir.), cert. denied, 125 S. Ct. 2921 (2005). It is well-established
that "any traffic violation, regardless of its perceived severity, provides an officer with
probable cause to stop the driver." United States v. Jones, 275 F.3d 673, 680 (8th Cir.


                                           -3-
2001). Nonetheless, the police must "objectively ha[ve] a reasonable basis for
believing that the driver has breached a traffic law." United States v. Thomas, 93 F.3d
479, 485 (8th Cir. 1996).

       We are persuaded that Officer Antoniak made a mistake of law when he
stopped the Buick for having a cracked windshield. It is clear from the plain language
of the vision obstruction provision he relied on that he was mistaken in believing that
it prohibited cracked windshields, as it only applies to physical objects that obstruct
a driver's view. See Neb. Rev. Stat. § 60-6,256. Furthermore, the view to rear statute
mentioned by the district court is similarly inapplicable to the facts of this case as it
addresses only obstructions that affect a driver's ability to see what is behind the
vehicle. See Neb. Rev. Stat. § 60-6,254 (2005). Finally, the government concedes
that no other Nebraska law or Omaha city ordinance exists which bans driving with
a cracked windshield.

       In our circuit, if an officer makes a traffic stop based on a mistake of law, the
legal determination of whether probable cause or reasonable suspicion existed for the
stop is judged by whether the mistake of law was an "objectively reasonable one."1

      1
        We recognize that other circuits have held that a police officer's mistake of law
can never be objectively reasonable. See United States v. McDonald, — F.3d — , No.
05-3761, 2006 WL 1975403, at *3 (7th Cir. July 17, 2006) ("We agree with the
majority of circuits to have considered the issue that a police officer's mistake of law
cannot support probable cause to conduct a stop."); United States v. Tibbets, 396 F.3d
1132, 1138 (10th Cir. 2005) ("[F]ailure to understand the law by the very person
charged with enforcing it is not objectively reasonable."); United States v.
Chanthasouxat, 342 F.3d 1271, 1279 (11th Cir. 2003) (no matter how reasonable or
understandable a mistake of law, it cannot provide the "objectively reasonable grounds
for reasonable suspicion or probable cause"); United States v. Twilley, 222 F.3d 1092,
1096 (9th Cir. 2000) ("[I]n this circuit, a belief based on a misunderstanding of the
law cannot constitute the reasonable suspicion required for a constitutional traffic
stop."); United States v. Miller, 146 F.3d 274, 279 (5th Cir. 1998) (where officer was
mistaken about law "no objective basis for probable cause justified the stop").

                                          -4-
Smart, 393 F.3d at 770. Therefore, the constitutionality of the traffic stop in this case
depends on whether Officer Antoniak's belief that a state law was violated was
objectively reasonable. His subjective good faith belief about the content of the law
is irrelevant to our inquiry, "for officers have an obligation to understand the laws that
they are entrusted with enforcing, at least to a level that is objectively reasonable."
United States v. Martin, 411 F.3d 998, 1001 (8th Cir. 2005).

       The question of how to determine whether a mistake of law is "objectively
reasonable" was recently addressed in Martin, where we affirmed the denial of a
motion to suppress based on an officer's objectively reasonable belief that operating
a motor vehicle with one non-functioning brake light violated a particular provision
of tribal law. 411 F.3d at 1001-02. We determined that the officer's mistake of law
was objectively reasonable based on the statute's "counterintuitive and confusing"
language and concluded that "the level of clarity [of the statute] falls short of that
required to declare Officer Grube's belief and actions objectively unreasonable under
the circumstances." Id. at 1002. The officer argued that his mistaken interpretation
of the law -- that it required two functioning brake lights -- was "common
knowledge." In light of the ambiguities in the statute, we noted that the following
factors would be relevant to the objective reasonableness of the officer's belief: "the
drafting history of the Code, prior enforcement of the Code's provision concerning
'stop lights,' the training of police concerning the requirements of the Code, or
previous judicial interpretations of the 'stop lights' provision." Id. at 1001.

      The instant case is distinguishable from Martin as we are not confronted with
any "counterintuitive and confusing" motor statutes that might prohibit cracked
windshields. Rather, § 60-6,256 clearly does not prohibit the conduct Officer
Antoniak thought it did, and this is an unusual case as the government concedes that
no other motor statute or ordinance forbids cracked windshields. Moreover, the
government has not presented any evidence of police manuals or training materials,



                                           -5-
state case law, legislative history, or any other state custom or practice that would
create some objectively reasonable basis for the traffic stop.

       Consequently, the district court erred in adopting the magistrate judge's
conclusion that Officer Antoniak's mistake of law was objectively reasonable based
on Antoniak's "training and past experiences of prior traffic citation cases involving
cracked windshields." There is no evidence that Antoniak was trained by the police
department to make stops on the basis of cracked windshields. Antoniak's own past
practices were based on the same mistake of law and do not create a justification for
future stops. The district court also erred in adopting the magistrate judge's statement
that the mistake of law was objectively reasonable because it would be reasonable for
an officer to believe that having a cracked windshield must violate some traffic law
in Nebraska. The concept of an objectively reasonable mistake of law cannot be so
unmoored from actual legal authority. Where there is a basis in state law for an
officer's action and some ambiguity or state custom that caused the officer to make the
mistake, it may be objectively reasonable. See Martin, 411 F.3d at 1001-02. However,
in the absence of such evidence, officers cannot act upon misunderstandings of clear
statutes or, worse yet, their own notions of what the law ought to be.

       Officers have broad authority to stop vehicles for any traffic violation,
regardless of how minor, but they must have a legal justification for the stop that is
grounded in the state's law. We conclude that Antoniak's understanding of Nebraska
law was unreasonable and that the government has therefore failed to establish that
it had probable cause to stop the Buick. The traffic stop was unconstitutional, and the
firearm and Washington's statements to the police should have been suppressed.
Accordingly, we vacate Washington's conviction and sentence.
                         ______________________________




                                          -6-